DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
Claims 1-5, 7, 8 and 10-25 were previously pending, with claims 5, 7, 10, 11, 15, 18, 20, 21 and 24 withdrawn from consideration. Applicant amended claims 1 and 2 and cancelled claims 4 and 23-25. Claims 1-3, 8, 12-14, 16, 19 and 22 are under consideration.
Applicant’s claim amendments overcame the previously presented rejections. No new references were found teaching or suggesting claim 1 which now requires detection of SNV mutation that is present in less than or equal to 0.015% of the cell free DNA having the SNV locus. The closes prior art reference, Talasaz et al. (US 2014/0066317 A1; published March 2014), teaches detection limit of 0.1% for SNV mutations in cell-free DNA by sequencing (Example 4, Fig. 6B).
Terminal Disclaimer
The terminal disclaimer filed on June 1, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the acceptance of terminal disclaimer the previously presented obviousness-type double patenting rejections are withdrawn
In view of withdrawal of all of the previously pending rejections, claims 1-3, 8, 12-14, 16, 19 and 22 are allowed. The previously withdrawn claims 5, 7, 10, 11, 15, 17, 18, 20 and 21 are rejoined with the allowed claims. In conclusion, claims 1-3, 5, 7, 8 and 10-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 8, 2021